DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
in line 11, “for form” should be “to form” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “evaluating the effectiveness” of the doses is indefinite because it is unclear what standards are being used to evaluate “effectiveness.” The instant specification broadly discloses customizing the device for patients (instant ¶0007) and collecting data to determine an effective single dose of the medicament (¶0030) but does not further define or detail how such a degree of effectiveness may be determined. For examination purposes, an improvement in any physiological parameter will be interpreted as a measure of effectiveness for a dose of medicament. 
Regarding claim 2, the limitation “one or more effective doses” is indefinite because it is unclear what standards are being used to evaluate what qualifies as an “effective dose.”  The instant specification broadly discloses customizing the device for patients (instant ¶0007) and collecting data to determine an effective single dose of the medicament (¶0030) but does not further define or detail how such a degree Claims 3-8 are rejected for incorporating the above limitation due to their respective dependencies on claim 2.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Veasey et al (US 2012/0289907), fails to disclose or make obvious a device as described in claim 1. Specifically, Veasey fails to disclose or make obvious a method of manufacturing an injection device, in combination with all of the other elements of the claim, with steps of “d) evaluating the effectiveness of the set of finite predetermined fixed doses to determine a second set of finite predetermined fixed doses; e) manufacturing a second dose selector configured to allow only the second set of finite predetermined fixed doses to be set; and f) using the assembly equipment to assemble a second dose setting mechanism without changing the assembly equipment or assembly methodology.” Veasey teaches an injection device (Fig. 1B) with an arrangement of finite predetermined fixed doses to be set by a user (¶0231-0232 – interaction between pawl elements such as stop member 50 and ratchet pockets 210 only allow fixed doses) but fails to teach or anticipate adjusting the dose selector to redesign or update the dose sizes based on user data for effectiveness. 
The closest prior art of record, Jorgensen et al (US 2011/0270214), fails to disclose or make obvious a device as described in claim 2. Specifically, Jorgensen fails to disclose or make obvious a method of designing and manufacturing an injection device, in combination with all of the other elements of the claim, comprising steps of “b) using the first injection device in a dose-ranging evaluation,” “c) collecting feedback data from the trial patients; d) analyzing the collected feedback data to determine one or more effective doses of the medicament; and e) providing a second injection device that has been manufactured with a second dose setting mechanism where the manufacturing comprises: redesigning the dose selector such that the second injection device can be set to the one or more effective single doses.” Jorgensen teaches an injection device (Fig. 1) with a dose selector (220; Fig. 6) with variable doses but fails to disclose or provide motivation for adjusting, redesigning, or improving the dose selector based on patient data as required by the claim. Jorgensen providing a single device that can be adjusted 
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 1 and 2. Claims 3-8 are allowable for incorporating the above limitations due to their respective dependencies on claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Co-owned patent US 10688247 is the parent of the instant application and discloses the same specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.